McCulloch, C. J. Appellant was convicted under an indictment charging him with forging the name of his father, Sam Stith, to a writing in the following form: “Express Agt. please let bearer have my package, oblige, Sam Stith.” The indictment contains an allegation that the act of forgery was committed for the purpose of cheating and defrauding Sam Stith. The only question raised on this appeal concerns the sufficiency of ' the indictment. Counsel for • appellant rely on the case of Stith v. State, 120 Ark. 170, 179 S. W. 178, which was an indictment against the present appellant for the same act; but it was alleged therein that the forgery was committed for the purpose of defrauding the express agent, without naming him, and, we held that the indictment was insufficient. The indictment in the present case is different, however, in that it directly charges the felonious intent to defraud a particular individual — Sam Stith. There is a conflict in the authorities concerning the necessity for a specific allegation designating the person sought to be defrauded, but this court is committed to the rule that in such eases it is necessary to set forth the name of the person defrauded or attempted to be defrauded. McClellan v. State, 32 Ark. 609; Stith v. State, supra. The allegations concerning the person defrauded may, however, be general, and it is unnecessary to state the facts showing the manner in which the party has been defrauded by the forgery, for that is a matter to be established by the proof upon the trial of the case. Snow v. State, 85 Ark. 203. We are of the opinion, therefore, that the indictment is sufficient, and that the court was correct in overruling the demurrer. Affirmed.